HCI VIOCARE NOTICE OF STOCK AWARD VASILIKI BOUNTRI, you have been granted a stock award of the Common Stock (the “Common Stock”) of HCI Viocare as follows: Grant number: Date of Grant: July 24, 2015 Vesting Commencement Date: See vesting schedule below Total Number of Award Shares Granted: 50,000 common shares Term/Expiration Date: N/A VESTING SCHEDULE:This Award may be issued, in whole or in part, in accordance with the following schedule: · 16,667 common shares shall vest as of the date of Grant (July 24, 2015); · 16,667 common shares shall vest on the one year anniversary of the date of Grant (July 24, 2016); and, · 16,666 common shares shall vest on the two year anniversary of the date of Grant (July 24, 2017).
